      Case 2:18-cv-00326-RAH-CSC Document 57 Filed 02/23/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

JUSTIN WYKOFF,                            )
Reg. No. 12248-028,                       )
                                          )
       Plaintiff,                         )
                                          )      CIVIL ACTION NO.
       v.                                 )      2:18-CV-326-RAH-CSC
                                          )            [WO]
WALTER WOODS, et al.,                     )
                                          )
       Defendants.                        )

                                         ORDER

       On February 2, 2021, the Magistrate Judge filed a Recommendation (Doc. 56) to

which no timely objections have been filed. Upon an independent review of the record and

upon consideration of the Recommendation, it is ORDERED that:

       1. The Magistrate Judge’s Recommendation (Doc. 56) is ADOPTED.

       2. This case is DISMISSED with prejudice under 42 U.S.C. § 1997e(a) for

Plaintiff’s failure to exhaust an available administrative remedy.

       A final judgment will be entered separately.

       DONE, this 23rd day of February, 2021.


                                          /s/ R. Austin Huffaker, Jr.
                                   R. AUSTIN HUFFAKER, JR.
                                   UNITED STATES DISTRICT JUDGE
